Title: To Thomas Jefferson from Deborah Stewart, 22 May 1806
From: Stewart, Deborah
To: Jefferson, Thomas


                        
                            Sir
                     
                            Philadelphia May 22d. 1806
                        
                        In the werck of Gen: Stewarts estate I relied for
                            myself and my children, upon a claim against the French Government, clearly established, in point of proof, and embraced
                            as a fair object of payment, under the Louisiana Treaty. The vouchers and agency to recover the claim, have hitherto been
                            confided to others, who, unfortunately, had either too little time to attend to my business, or too great an interest for
                            themselves in the same fund, to bestow that attention to my claim which it required—Be that as it may, the result is that
                            only a small part has been allowed.
                        I am informed, however, that there is still an unappropriated surplus of the Lousiana fund, and my friends
                            flatter me with the hope, that a share of the surplus may be secured for my claim (which is not finally rejected) on a
                            proper application to the Government of France I have therefore determined to go myself to France. The expence the
                            trouble, and the many other inconveniences of such a Voyage, I am willing to hazard for the sake of my family; but for my
                            own sake, I am solicitous that it should appear, at least to our countrymen, that I am not without countenance and
                            protection. Will you then sir permit me to ask the honor of a letter from you to Gen. Armstrong, not in a Diplomatic form;
                            but, simply, to say, that you wish me to be recognized by him as an American Lady, who has a claim to enforce, depending, upon
                            its own merits, and which as far, as it has merits, you recommend to his patronage.
                        I know I take a liberty in addressing you on this subject; but I shall be greatly mistaken indeed if the
                            motive which influences me, and your retrospection of other times, are not sufficient to ensure a pardon. I will not
                            trespass farther on your time than to say that I shall sail in a fortnight, and that if you do not deem it proper to give
                            me a letter to the above mentioned gentleman, that you will honor me with an introduction to any friend of yours in Paris,
                            which will ever be considered as the highest obligation that can be confered on your most obedient servt.
                        
                            D Stewart.
                        
                    